Title: To James Madison from Valentin de Foronda, 29 July 1808
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio:
Philada. 29. de Julio de 1808.

Tengo la honra de poner en noticia de este Gobíerno, de orden de S. M. C. el Rey mi Amo Fernando VII, y comunícada por el Exmo. Señor Dn. Pedro Cevallos, primer Secretario de Estado y del Despache, con fha. del 19. de Marzo, el decreto adjunto, por el que resulta la abdícacion de Carlos IV. de la Corona en su Hijo Fernando VII. interin se expiden las cartas de Cancílleria de notífícacion para este Gobíerno, y la credencial para mí; encargandome al mismo tiempo que le manifieste, lo que hago con el mayor gusto y satisfaccion, que siguiendo S. M. el exemplo de su Augusto Padre, se esmerará en mantener y estrechar los vínculos de buena íntelígencia y perfecta Amistad que unen à los dos Estados.  Dios guê. à V.S. ms. as.  B L. M de VS. su mas atento servidor

Valentin de Foronda

